Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority for Provisional Application 62/940,726 filed on 11/26/2019.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/12/2021 has been fully considered. 

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities: the final limitation of the claims recite “…the person that the suitable vehicle is available pick the person up.” Examiner suggests amending the claim to recite “…the person that the suitable vehicle is available to pick the person up”.  
Claims 3, 11, 19 are objected to because of the following informalities: the claims recite the limitation of “…and receiving, by the monitoring system, data indicative of a request, from the person, to hail the suitable vehicle of the ride-sharing service.” Examiner suggests amending the claim to recite “…and receiving, by the monitoring system, data indicative of [the request, from the person, to hail the suitable vehicle of the ride-sharing service.” 
Claims 5 and 13 are objected to because of the following informalities: the claims recite the limitation of “…wherein determining that a person located at the property is preparing to leave the property comprises: determining that the person located at the property is preparing to leave the property based on sensor data from both a motion sensor and a flow rate water sensor.” Examiner suggests amending the claim to recite “……wherein determining that [a] the person located at the property is preparing to leave the property comprises: determining that the person located at the property is preparing to leave the property based on the sensor data from both a motion sensor and a flow rate water sensor.” 
Claims 7 and 15 are objected to because of the following informalities: the claims recite the limitation of “…wherein receiving, by the monitoring system, data indicating that the person is leaving the property comprises: receiving sensor data that indicates that a front door of the property has been opened.” Examiner suggests amending the claim to recite “…wherein receiving, by the monitoring system, data indicating that the person is leaving the property comprises: receiving additional sensor data that indicates that a front door of the property has been opened.” 
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 105a, 105b, 126b, 128a, 128b, 128c, 128d, 194 of Figures 1 and 2, 350B of Figure 3, and 462, 492B of Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation - Statutory Subject Matter 
The present independent claims integrate the judicial exception into a practical application. In particular, the combination of additional elements of the claims, such as the limitations of “determining, by the monitoring system and based on the estimated time that the person will depart the property, whether a suitable vehicle from a ride-sharing service will be within a predetermined vicinity of the person's property within a predetermined amount of time of the estimated time that the person will depart the property,” “based on a determination that a suitable vehicle from a ride-sharing service will be within a predetermined vicinity of the person's property within the predetermined amount of time of the estimated time that the person will depart the property: receiving, by the monitoring system, data indicating that the person is leaving the property,” and “and based on receiving the data indicating that the person is leaving the property, notifying, by the monitoring system, the person that the suitable vehicle is available pick the person up,” when considered in combination, integrate the judicial exception into a practical application. The present claims use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception. Therefore, the present claims are not rejected under 35 USC 101.

Claim Interpretation – 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitoring system” in claims 9-16 and 17-20.
When looking to the specification, the hardware of the “monitoring system” is described as a user device and sensors; please see at least Fig. 4 and [0038, 0067, 0072] of the specification. When looking to the specification, the associated algorithm of the “monitoring system” can be found in at least Fig. 3 and corresponding paragraphs [0016-0019, 0027, 0032-0033, 0036, 0043, 0075]. This is to be the structure and algorithm required for the claims, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170126837 A1) in view of Levy et al. (US 20190066250 A1).

Regarding claim 1, Wang teaches a monitoring system for monitoring a property ([0033-0034] teach a device for monitoring the location of an individual, wherein [0061] teaches the user may be located in their home, office, or other locations; see also: [0113-0115]), the monitoring system comprising: 
one or more processors ([0114-0115] teach the device includes a processing component with one or more processors); 
and one or more storage devices ([0114] teaches the device comprises a memory, wherein [0116] teaches the memory can be implemented on a combination of memory devices), 
wherein the storage devices store instructions that ([0116] teaches the memory includes instructions for any application or methods operated on the device), when processed by the one or more processors ([0115-0116] teach the processor controls overall operations of the device and executes instructions to perform the steps in the method described above, wherein the memory stores instructions for methods operated on the device), cause the one or more processors to perform operations ([0115-0116] teach the processor controls overall operations of the device and executes instructions to perform the steps in the method described above), the one or more operations comprising: 
determining, by the monitoring system and based on sensor data generated by one or more sensors installed at the property ([0034] teaches the device (i.e. monitoring system) can automatically determine a user wake up time and a home leaving time, along with a period of time required to get ready or prepare to leave, wherein user movement data can be detected from sensors in the house; see also: [0036-0037]), 
that a person located at the property is preparing to leave the property ([0034] teaches the device can automatically determine a user wake up time, along with a period of time required to get ready or prepare to leave, for example a time period for the user to clean himself and get dressed, wherein user movement data can be detected from sensors in the house, as well as in [0045] teaches sensing motion of the user indicating they have woken up at 8:00 am; see also: [0036-0037, 0093, 0121]);
determining, by the monitoring system and based on historical sensor data ([0004] teaches determining whether a user should call a taxi based on schedule data and historical behavioral data, wherein [0034-0035] teach the user device generates historical behavior data (i.e. historical sensor data), wherein the historical behavior data of the user can include a wake-up time, get ready time period, and a home-leaving time of the user, which can be determined by the device automatically, and wherein the device may determine a home-leaving time using GPS positioning data detected by the device (i.e. monitoring system), wherein [0104] teaches the historical behavior includes a wake up time and a home-leaving time of the user, wherein the amount of time needed by the user to prepare to leave, for example the amount of time needed for the user to clean himself and get dressed; see also: [0026, 0028, 0030-0031]), an estimated time that the person will depart the property ([0044] teaches determining a departure time includes determining a user is remaining in a place and identifying the current time plus a time period for the user to prepare to depart, which may be learned based on historical behavior data, as well as in [0045] teaches identifying a departure time based on the user’s wake up time and a time period needed by the user to get ready to leave, as well as in [0034] teaches historical behavior data of the user may include a wake-up time of the user and a home-leaving time of the user, wherein the time period in between the wake up and home leaving is the time period needed by the user to get ready or prepare to leave the home, for example a time period for the user to clean himself and get dressed, wherein the device may be configured to determine these times automatically, and wherein the device may determine a home-leaving time using GPS positioning data detected by the device; see also: [0026, 0028, 0030-0031, 0104]).
However, Wang does not explicitly teach determining, by the monitoring system and based on the estimated time that the person will depart the property, whether a suitable vehicle from a ride-sharing service will be within a predetermined vicinity of the person's property within a predetermined amount of time of the estimated time that the person will depart the property; based on a determination that a suitable vehicle from a ride-sharing service will be within a predetermined vicinity of the person's property within the predetermined amount of time of the estimated time that the person will depart the property: receiving, by the monitoring system, data indicating that the person is leaving the property; and based on receiving the data indicating that the person is leaving the property, notifying, by the monitoring system, the person that the suitable vehicle is available pick the person up.
	From the same or similar field of endeavor, Levy teaches determining, by the monitoring system and based on the estimated time that the person will depart the property ([0049] teaches the location and mobility status determination may start at a predetermined time prior to the future travel time when it is reasonable to assume the user is preparing for the travel or is in a pre-stage, wherein the travel time may be estimated, wherein [0017] teaches the user does not have to enter the data relating to their route or travel time, and wherein [0019] teaches the pre-stage identification may then be determined using a mobility status of the person and a location, wherein the mobility status may be obtained from acceleration data provided by a mobile device (i.e. monitoring system) carried by the user that is augmented by additional sensors of the device; see also: [0027, 0052, 0085]), 
whether a suitable vehicle from a ride-sharing service will be within a predetermined vicinity of the person's property within a predetermined amount of time of the estimated time that the person will depart the property (Fig. 2A and [0056] teach the database may be queried for one or more travel partners for the user, wherein the query for a travel partner may refer to another user in a pre-stage travel whose next travel starts at the same point (i.e. predetermined vicinity) as the user’s, and whose travel has overlap with the user’s travel, wherein the users may have to comply with each other’s preferences related to transportation means, wherein [0026] teaches the user preferences relate to the kind of ride sharing the user would like to participate in, such as whether the user would like to drive, would like to ride in a private vehicle driven by another, would like to share a taxi, or the like, and wherein [0036-0037] teach the multiplicity of routes represent start and end points that are applicable for a timeframe, such as a quarter of an hour to a half an hour, wherein the ridesharing suggestions are provided based on the map for the current time at a relevant time resolution; see also: [0020, 0034, 0059, 0073, 0089]; Examiner’s Note: The suitability of the vehicle is determined by evaluating the compliance of the ride sharing options based on user preferences. The predetermined amount of time of the estimated time is based on the time resolution of the map providing the routes that will be taken, such that both users are indicated as traveling in the same timeframe.); 
based on a determination that a suitable vehicle from a ride-sharing service will be within a predetermined vicinity of the person's property within the predetermined amount of time of the estimated time that the person will depart the property ([0056-0057] teach detecting a travel partner for the user based on their travel starting at the same point, wherein they have an overlap in travels, and comply with each other’s preferences related to transportation means, such as in [0034] teaches offering a user to ride with a driver going to the same destination as the user, wherein [0026] teaches the user preferences relate to the kind of ride sharing the user would like to participate in, such as whether the user would like to drive, would like to ride in a private vehicle driven by another, would like to share a taxi, or the like, and wherein [0036-0037] teach the multiplicity of routes represent start and end points that are applicable for a timeframe, such as a quarter of an hour to a half an hour, wherein the ridesharing suggestions are provided based on the map for the current time at a relevant time resolution; see also: Figs. 1-2A, [0020, 0026, 0033, 0036-0037, 0059, 0073, 0089]): 
receiving, by the monitoring system ([0027] teaches the expected travels may be determined based on location services, such as triggering a determination that the user’s mobile device (i.e. monitoring system) exits a geo-fence defining their home; see also: [0049, 0053]), data indicating that the person is leaving the property ([0049] teaches the location and mobility status determination may start at a predetermined time prior to the future travel when it is reasonable to assume the user is preparing for the travel or is in a pre-stage, wherein the travel time may be estimated, wherein [0027] teaches the expected travels may be determined based on location services, such as triggering a determination when the user’s mobile device exits a geo-fence defining their home (i.e. leaving the property), or a similar location where the user tends to spend a lot of time in; see also: Figs. 1-2A,  [0020, 0028, 0033, 0036-0037, 0053, 0073, 0089]); 
and based on receiving the data indicating that the person is leaving the property, notifying, by the monitoring system, the person that the suitable vehicle is available pick the person up ([0023-0024] teach the first and second users may be notified about one another and the option to share a ride, as well as in [0056-0057] teach the user and travel partner may be provided with the suggestion to share travel via message on the dedicated app, wherein [0093] teaches a user interface for suggesting ridesharing to the user, wherein the interface may be configured to allow the user to accept the suggestion, act upon it, or reject it, and wherein [0027] teaches the pre-stage recognition and traveler matching are performed by the user’s mobile device, wherein the travels of the user are informed by a trigger when the user’s mobile device exits a geo-fence defining her home; see also: [0008, 0016, 0028, 0033, 0036-0037, 0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Levy to include determining, by the monitoring system and based on the estimated time that the person will depart the property, whether a suitable vehicle from a ride-sharing service will be within a predetermined vicinity of the person's property within a predetermined amount of time of the estimated time that the person will depart the property; based on a determination that a suitable vehicle from a ride-sharing service will be within a predetermined vicinity of the person's property within the predetermined amount of time of the estimated time that the person will depart the property: receiving, by the monitoring system, data indicating that the person is leaving the property; and based on receiving the data indicating that the person is leaving the property, notifying, by the monitoring system, the person that the suitable vehicle is available pick the person up. One would have been motivated to do so in order to share transportation with another individual going to substantially the same area in order to reduce pollution and costs (Levy, [0004-0005]). By incorporating Levy into Wang, one would have been able to notify a user of the option to share a ride while they are preparing to go, without having to coordinate with or wait for the other person, thus saving on transportation costs and driving effort (Levy, [0029-0030]).
Regarding claims 9 and 17, the claims recite limitations already addressed by the rejection of claim 1 as being unpatentable over Wang in view of Levy. Regarding claim 9, Wang teaches a computer-implemented method comprising ([0115-0116] teach a processor that executes instructions to perform all or part of the steps in the above described methods; see also: [0117-0118]). Regarding claim 17, Wang teaches a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which ([0006] teaches a non-transitory compute readable storage medium having stored therein instructions executable by a processor; see also: [0115-0118, 0124-0125]), upon such execution ([0006] teaches a non-transitory compute readable storage medium having stored therein instructions, when executed by a processor, causes the device to call a taxi, determine whether the user should call a taxi, and more; see also: [0115-0118,0124-0125]), cause the one or more computers to perform operations comprising ([0006] teaches a non-transitory compute readable storage medium having stored therein instructions executable by a processor, as well as in [0115-0118,0124-0125] teach the storage medium includes instructions for performing the described methods). Therefore, claims 9 and 17 are rejected as being unpatentable over Wang in view of Levy.

Regarding claims 2, 10, and 18, the combination of Wang and Levy teach all the limitations of claims 1, 9, and 17 above.
However, Wang does not explicitly teach the operations further comprising: transmitting a request that hails the suitable vehicle of the ride-sharing service; and wherein the notification includes data indicating that the suitable vehicle of the ride sharing service has been hailed.
From the same or similar field of endeavor, Levy further teaches the operations further comprising: transmitting a request that hails the suitable vehicle of the ride-sharing service ([0093] teaches a user interface for suggesting ridesharing to the user, wherein the interface may be configured to allow the user to accept the suggestion, act upon it, or reject it, wherein [0064] teaches the two users can accept sharing a ride in the car of one of the users, and wherein [0097-0098] teach the user devices are connected through a network; see also: [0059, 0072]); 
and wherein the notification includes data indicating that the suitable vehicle of the ride sharing service has been hailed ([0093] teaches a user interface for suggesting ridesharing to the user, wherein the interface may be configured to allow the user to accept the suggestion, act upon it, wherein [0064] teaches that once the ride share suggestion has been accepted by both users, the users may receive a map tracking the location of the driver to facilitate a speedy pickup; Examiner’s Note: The data indicating the suitable vehicle has been hailed is the map indicating the driver is heading to pick up the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Levy to incorporate the further teachings of Levy to include the operations further comprising: transmitting a request that hails the suitable vehicle of the ride-sharing service; and wherein the notification includes data indicating that the suitable vehicle of the ride sharing service has been hailed. One would have been motivated to do so to facilitate a speedy pick up of the user by providing a continuous map tracking the location of the car and driver once the rideshare has been accepted (Levy, [0064]). By incorporating Levy into Wang, one would have been motivated to do so in order to share transportation with another individual going to substantially the same area in order to reduce pollution and costs (Levy, [0004-0005]).

Regarding claims 3, 11, and 19, the combination of Wang and Levy teach all the limitations of claims 1, 9, and 17 above.
However, Wang does not explicitly teach wherein the notification includes a prompt that asks the person whether the person wants to transmit a request to hail the suitable vehicle of the ride-sharing service, and receiving, by the monitoring system, data indicative of a request, from the person, to hail the suitable vehicle of the ride-sharing service.
From the same or similar field of endeavor, Levy further teaches wherein the notification includes a prompt that asks the person whether the person wants to transmit a request to hail the suitable vehicle of the ride-sharing service ([0093] teaches a user interface for suggesting ridesharing to the user, wherein the interface may be configured to allow the user to accept the suggestion, act upon it, or reject the suggestion; see also: [0064]), 
and receiving, by the monitoring system (Fig. 3 and [0093] teaches a user interface of the mobile device (i.e. monitoring system) that comprises an interface), data indicative of a request (Fig. 3 and [0093] teaches a user interface of the mobile device (i.e. monitoring system) for suggesting ridesharing to the user, wherein the interface may be configured to allow the user to accept the suggestion and act upon it; Examiner’s Note: The data indicative of the request is the user accepting the suggestion to ride share.), from the person (Fig. 3 and [0093] teaches a user interface of the mobile device (i.e. monitoring system) for suggesting ridesharing to the user, wherein the interface may be configured to allow the user to accept the suggestion and act upon it; Examiner’s Note: The person is accepting the ride share suggestion.), to hail the suitable vehicle of the ride-sharing service (Fig. 3 and [0093] teaches a user interface of the mobile device (i.e. monitoring system) for suggesting ridesharing to the user, wherein the interface may be configured to allow the user to accept the suggestion and act upon it, wherein [0064] teaches that once the ride share suggestion has been accepted by both users, the users may receive a map tracking the location of the driver to facilitate a speedy pickup, and wherein [0097-0098] teach the user devices are connected through a network; see also: [0059, 0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Levy to incorporate the further teachings of Levy to include wherein the notification includes a prompt that asks the person whether the person wants to transmit a request to hail the suitable vehicle of the ride-sharing service, and receiving, by the monitoring system, data indicative of a request, from the person, to hail the suitable vehicle of the ride-sharing service. One would have been motivated to do so to facilitate a speedy pick up of the user by providing a continuous map tracking the location of the car and driver once the rideshare has been accepted (Levy, [0064]). By incorporating Levy into Wang, one would have been motivated to do so in order to share transportation with another individual going to substantially the same area in order to reduce pollution and costs (Levy, [0004-0005]).

Regarding claims 8 and 16, the combination of Wang and Levy teach all the limitations of claims 1 and 9 above.
Wang further teaches wherein the historical sensor data indicates when the person previously left the property ([0058] teaches acquiring historical operation data of the user being generated based on previous operations performed by the user, such as the recorded history of when the user orders taxis, which may be used to determine whether the orders are similar based on their respective departure times and target locations, wherein [0033-0035] teach the user device generates historical behavior data (i.e. historical sensor data), wherein the historical behavior includes recording the global positioning system (GPS) sensor location of the user, which is tracked using the user device).

Claims 4-5, 7, 12-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170126837 A1) in view of Levy et al. (US 20190066250 A1) and further in view of Du (US 20180165854 A1).

Regarding claims 4, 12, and 20, the combination of Wang and Levy teach all the limitations of claims 1, 9, and 17 above.
However, Wang does not explicitly teach the operations further comprising: based on a determination that a suitable vehicle from a ride-sharing service will not be within a predetermined vicinity of the person's property within the predetermined amount of time of the estimated time that the person will depart the property: receiving, by the monitoring system, data indicating that the person is leaving the property; and based on receiving the data indicating that the person is leaving the property, transmitting, by the monitoring system, an instruction that is configured to start a vehicle available to transport the person.
From the same or similar field of endeavor, Levy further teaches the operations further comprising: based on a determination that a suitable vehicle from a ride-sharing service will not be within a predetermined vicinity of the person's property within the predetermined amount of time of the estimated time that the person will depart the property ([0026] teaches the user may configure conditions or preferences relating to the kind of ride sharing the user would like to participate in, such as the user opting out for one or more travels which they prefer to take alone, wherein their preferences whether the user would like to drive, ride in a vehicle driven by another, and the like, wherein [0023] teaches a user going to their car may be suggested to take a rider, to ride with another driver, or share a taxi, wherein the user may select none of the suggestions; see also [0035]; Examiner’s Note: There would not be a suitable vehicle in the vicinity of the user’s property if the system suggests they take a passenger and they prefer would prefer to opt out and go alone.): 
receiving, by the monitoring system, data indicating that the person is leaving the property ([0023] teaches detecting that a user is going to their car, wherein the system may suggest to the user to take a rider, wherein the user may select none of the suggestions to be implemented, as well as in [0035] teaches a user going to their car on their way to drive to a point may be suggested to take a passenger, and wherein [0093] teaches the user may reject a suggestion; see also: [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Levy to incorporate the further teachings of Levy to include the operations further comprising: based on a determination that a suitable vehicle from a ride-sharing service will not be within a predetermined vicinity of the person's property within the predetermined amount of time of the estimated time that the person will depart the property: receiving, by the monitoring system, data indicating that the person is leaving the property. By incorporating Levy into Wang, one would have been able to notify a user of the option to share a ride while they are preparing to go, without having to coordinate with or wait for the other person, thus providing the potential to save on transportation costs and driving effort (Levy, [0029-0030]).
However, the combination of Wang and Levy does not explicitly teach and based on receiving the data indicating that the person is leaving the property, transmitting, by the monitoring system, an instruction that is configured to start a vehicle available to transport the person.
From the same or similar field of endeavor, Du teaches and based on receiving the data indicating that the person is leaving the property ([0603] teaches the intelligent platform associated with a vehicle can collaborate with the intelligent platform, wherein when the user is leaving the home, the intelligent platform can inform the car intelligent platform to be ready when it detects the user is leaving the home; see also: [0531, 0535, 0582, 0595-0596]), 
transmitting, by the monitoring system, an instruction that is configured to start a vehicle available to transport the person ([0603] teaches the intelligent platform associated with a vehicle can collaborate with the intelligent platform, wherein when the user is leaving the home, the intelligent platform can inform the car intelligent platform to be ready when they detect the user is leaving the home, wherein [0582] teaches the intelligent platform can intelligently prepare an automobile before the user leaves home by anticipating the time the user will be leaving the home while the user is performing their morning routines, such as by starting to pre-cooling or pre-warming the vehicle before the user enters the vehicle, wherein the system can send a notification to the user when the vehicle is ready, as well as in [0529] teaches user motion can be turned into sensor control signals used for real time controls of the smart vehicle, such as in [0595] teaches the smart car can recognize the driver approaching and open the door for the user; see also: [0531, 0535, 0596]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Levy to incorporate the teachings of Du to include and based on receiving the data indicating that the person is leaving the property, transmitting, by the monitoring system, an instruction that is configured to start a vehicle available to transport the person. One would have been able to prepare the automobile for the user on very hot summer days or cold winter days by pre-cooling or pre-warming the vehicle for the user by anticipating the time the user will enter the car while the user is performing their morning routines (Du, [0582]).

Regarding claims 5 and 13, the combination of Wang and Levy teach all the limitations of claims 1 and 9 above.
However, Wang does not explicitly teach wherein determining that a person located at the property is preparing to leave the property comprises: determining that the person located at the property is preparing to leave the property based on sensor data from both a motion sensor and a flow rate water sensor.
From the same or similar field of endeavor, Du teaches wherein determining that a person located at the property is preparing to leave the property comprises: determining that the person located at the property is preparing to leave the property based on sensor data from both a motion sensor and a flow rate water sensor ([0581-0582] teach the intelligent platform can anticipate the time when the user will enter the car (i.e. leave the property) while the user is performing morning routines, wherein [0578-0579] teach the user is performing morning routines, such as grooming, attending to personal hygiene, wherein [0008-0009] teach determining the status of a physical device, such as an on/off status or motion status, wherein the physical device can be a faucet, tooth brush, a sensor, and combinations thereof, and wherein [0018] teaches input data further comprises sensory input data of an object in proximity of the user, wherein the sensory input data includes motion data, pressure data, acceleration data, and more; see also: [0174-0175]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Levy to incorporate the teachings of Du to include wherein determining that a person located at the property is preparing to leave the property comprises: determining that the person located at the property is preparing to leave the property based on sensor data from both a motion sensor and a flow rate water sensor. One would have been motivated to do so in order to pre-cool the user’s vehicle on a very hot summer day by anticipating the time when the user will enter their car while the user is performing the morning routines (Du, [0582]).

Regarding claims 7 and 15, the combination of Wang and Levy teach all the limitations of claims 1 and 9 above.
However, Wang does not explicitly teach wherein receiving, by the monitoring system, data indicating that the person is leaving the property comprises: receiving sensor data that indicates that a front door of the property has been opened.
From the same or similar field of endeavor, Du teaches wherein receiving, by the monitoring system, data indicating that the person is leaving the property comprises: receiving sensor data that indicates that a front door of the property has been opened ([0172] teaches a real life event can occur including a door opening, which can be sent via network to a computer device, as well as in [0583] teaches the system can determine the person is preparing to leave the home, wherein the system can hail a rideshare such that when the user is ready and gets out the door, the vehicle is there to pick them up, wherein the platform can notify the user when the vehicle has arrived, as well as in [0008-0009] teach the physical status of a device, such as a door, can be monitored in order to determine the open and close status of the door; see also: [0580-0582]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Levy to incorporate the teachings of Du to include wherein receiving, by the monitoring system, data indicating that the person is leaving the property comprises: receiving sensor data that indicates that a front door of the property has been opened. One would have been motivated to do so in order to predict a time a user needs to use a car, in cases where the user does not want to drive, when the user is performing their morning routines in order to send a reservation request to a ride-sharing platform (Du, [0582-0583]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170126837 A1) in view of Levy et al. (US 20190066250 A1) and further in view of Jakobsson et al. (US 20200394332 A1) (which claims priority to at least 62/892,883 filed on 08/28/2019 and 62/737,448 filed on 09/27/2018). 

Regarding claims 6 and 14, the combination of Wang and Levy teach all the limitations of claims 1 and 9 above.
However, Wang does not explicitly teach wherein receiving, by the monitoring system, data indicating that the person is leaving the property comprises: receiving an indication that the monitoring system has been armed.
From the same or similar field of endeavor, Jakobsson teaches wherein receiving, by the monitoring system, data indicating that the person is leaving the property comprises: receiving an indication that the monitoring system has been armed ([0696] teaches the system may determine that the resident is traveling away from their home, and in response determining if their security system is armed, wherein [0796] teaches the security system can automatically arm based on the user leaving their home, wherein [0093] teaches predict future sensor states and performing notifications for digitally performing tasks, such as in [0697] teaches the system may provide a user’s information to a ride-sharing service if the user so prefers, so they may be notified of the time they need to leave and get the rideshare ordered, wherein the most suitable ridesharing car service may be offered to the user based on user-expressed preferences and the location of the user; see also: [0169]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Levy to incorporate the teachings of Jakobsson to include wherein receiving, by the monitoring system, data indicating that the person is leaving the property comprises: receiving an indication that the monitoring system has been armed. One would have been motivated to do so in order to arm the user’s security system upon determination that they are traveling away from their home address, which is helpful for users who may forget to arm their systems, as well as allow the arming of the system to be performed automatically if the system determines that nobody is home (Jakobsson, [0696]). By incorporating the teachings of Jakobsson, one would have been able to provide the highly desirable effect of understanding an observed space and reacting to the derived understanding in a manner that provides optimal benefits to users (Jakobsson, [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ziniti et al. (US 20210096567 A1) discloses a home automation system that can perform vehicle ride hailing 
Knox (US 20200364588 A1) discloses a home internet of things that anticipates a subject’s lifestyle preferences with recommendations including transportation from external services
Papworth et al. (US 10836348 B1) discloses a home security and automation system that covers the vehicles of homeowner, wherein the system can determine the user is leaving the property 
Logan et al. (US 20170048376 A1) discloses that the starting of a car engine can indicate the user is planning to leave the house and can send an alert to arm the security system 
Williams (US 10825318 B1) discloses analyzing the data detected by sensors to determine indications of presence of the user based on alarm activation and exit times when the alarm is armed
Kelly et al. (US 20190318283 A1) discloses the system can examiner whether a user needs help arranging transportation and may automatically contact a ride sharing company to arrange transportation
Maddipati et al. (US 20200286199 A1) discloses a ridesharing system that determines what time the user leaves from home and whether the user needs a ride back from work
Andon (US 20190387832 A1) discloses a residential security system can determine the use is leaving a predetermined location of the residential building, wherein the system may respond to the user leaving the home, or a section of the home, by activating the security system 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARA GRACE BROWN/Examiner, Art Unit 3683